1 Reported in 212 N.W. 29.
It appears from the record that the time for filing claims in the estate of Albert G. Whitney, deceased, expired on March 19, 1923. At the time of his death, Whitney owned stock in a corporation of which the relator was receiver. On June 28, 1924, the district court assessed against the holders of stock in such corporation the full statutory liability. The Whitney estate was still under way of *Page 102 
administration and the final decree therein was not entered until January 14, 1925. In November, 1924, relator as such receiver made application to the probate court for leave to file the claim as assessed in the receivership against the estate. A hearing was had and on December 20, 1924, an order was filed denying the application. One of the attorneys who presented the application admitted due service of the notice of the filing of such order on December 26, 1924. An appeal was taken to the district court where it was dismissed. It is stated that the receiver appealed to this court from such order of dismissal but no such appeal is here. On April 17, 1926, the receiver applied to the district court for a writ of certiorari to review the order of the probate court. The writ was issued but upon special appearance on behalf of respondent it was quashed because issued more than 60 days after the time limited by G.S. 1923, §§ 9769, 9770. The order was clearly right.
Affirmed.